Citation Nr: 9923618	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  97-13 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from August 1967 to July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a RO rating decision of July 1996 that 
granted service connection for tinnitus with positional 
vertigo and assigned a 10 percent evaluation for this 
disability under the provisions of Diagnostic Codes 6299-
6204, and from an RO rating decision of February 1997 which 
granted service connection for PTSD and assigned a 30 percent 
rating.  In September 1997, the veteran appeared and gave 
testimony at a hearing before a hearing officer at the RO, a 
transcript of which is of record.  In November 1997, the 
hearing officer increased the evaluation for PTSD to 50 
percent disabling.  

The hearing officer also recharacterized the veteran's 
tinnitus with positional vertigo as Meniere's disease and 
assigned a 30 percent evaluation for the disability under 
Diagnostic Code 6205.  Since Diagnostic Code 6204 includes 
the presence of tinnitus in its rating criteria and since 
tinnitus is not included in the rating criteria of Diagnostic 
Code 6205, the Board inferred that the issue of entitlement 
to a separate compensable evaluation for tinnitus was before 
it for appellate consideration.  In a November 1998 decision, 
the Board denied an evaluation in excess of 30 percent for 
Meniere's disease and granted a separate 10 percent 
evaluation for tinnitus.  The issue of an increased rating 
for PTSD was remanded to the RO for further development which 
has now been completed.  

The case has been returned to the Board for appellate 
consideration at this time.  





FINDING OF FACT

The veteran's PTSD results in severe social and industrial 
impairment.


CONCLUSION OF LAW

A 70 percent rating for PTSD is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996) 
and 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes initially that it finds the veteran's claim 
for an increased rating for PTSD to be "well grounded" in 
that the claim is plausible.  The Board also finds that the 
RO has fulfilled the duty to assist the veteran in the 
development of his claim under 38 U.S.C.A. § 5107.

On VA psychiatric examination in August 1996, the veteran 
complained of hyperalertness, nightmares, sleeping problems, 
intrusive thoughts, temper problems, and emotional numbing.  
He had worked as a postman for the previous 13 years.  On 
evaluation he was described as alert, oriented, and 
cooperative.  He presented as being somewhat inappropriate 
due to a profound lack of insight.  He denied depression, 
suicidality or homicidality.  There was no evidence of a 
formal thought disorder.  It was said that his extreme 
hyperarousal had affected his work life and his married life.  
His social judgment regarding behavior at work and in his 
marriage was marginal due to his lack of insight.  The final 
diagnosis was PTSD.  

VA clinical records reflect occasional treatment for 
psychiatric symptoms in 1996 and 1997 with symptoms which 
include nightmares, insomnia, depression and intrusive 
thoughts.  

During a September 1997 hearing at the RO, the veteran said 
that his PTSD symptoms cause sleeping problems of such 
severity that he frequently oversleeps in the morning and 
loses time from work.  He also said that his problems 
controlling his temper led to conflicts with coworkers at the 
post office.  He said that he only worked from 4 to 5 hours a 
day and had used up all his annual leave and sick leave.  He 
also discussed his domestic conflicts with his wife and with 
the mother of his son.  

On VA psychiatric examination in January 1999, the veteran 
said that he was slightly worse than on his previous 
examination.  He had weekly nightmares of Vietnam and 
intrusive recollections occurred about twice a week.  He 
reported difficulties falling asleep and this made it 
difficult for him to be on time at his job as a mail sorter.  
He said that, for that reason, he had used up all his annual 
leave and sick leave and had been on leave without pay.  He 
said that he had worked about 20 hours a week over the last 
year.  The veteran also reported mild to moderate depression 
and problems losing his temper two to three times a week.  He 
also reported difficulty concentrating to the point where he 
has to write everything down.  On evaluation, the veteran was 
alert, cooperative coherent, and fully oriented.  He was 
described as sociable but restless.  It was said that he 
appeared to be tired and his affect and mood were anxious and 
mildly depressed.  His thinking was logical and intellect was 
grossly intact.  

The examiner rated 17 PTSD symptoms according to the current 
rating criteria for evaluating social and industrial 
impairment due to PTSD.  Intrusive thoughts-30; nightmares-
30; flashbacks-30; psychological distress-30; avoiding 
thoughts and feelings related to Vietnam-0; avoiding 
activities related to Vietnam-0; amnesia-0; diminished 
interest-50; detached and estranged from others-80; 
restricted range of affect-80; sense of foreshortened future-
50; difficulty sleeping-100; irritability and anger-80; 
difficulty concentrating-30; hypervigilance-30; increased 
startle response-30; and physiologic reaction to cues 
relating to Vietnam-30.  It was said that the salient 
symptoms causing the most social and industrial impairment 
were sleeping difficulties, detachment and estrangement from 
others, restricted affect, and irritability and anger.  
Sleeping difficulties were the most prominent of the 
veteran's symptoms.  The examiner estimated that the 
veteran's social and industrial impairment was 70 percent.  
The diagnosis was PTSD.  The veteran's Global Assessment of 
Functioning (GAF) score was 55 percent.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The rating criteria for psychiatric disabilities were amended 
effective November 7, 1996.  The United States Court of 
Veterans Appeals (since March 1, 1999, the United States 
Court of Appeals for Veterans Claims or Court) has held that, 
where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeals process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

Under rating criteria in effect prior to November 7, 1996 
(the former criteria), a 50 percent rating is warranted for 
PTSD when the ability to establish and maintain effective or 
favorable relationships with people is considerably impaired 
and by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is warranted where the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  In order to warrant 
the next higher evaluation of 100 percent, it must be shown 
that the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community; there must be totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; the 
claimant must be demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (prior 
to November 7, 1996).  

Under the criteria for rating psychiatric disorders since 
November 7, 1996 (the current criteria), a 50 percent rating 
is assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence): spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted where there is total occupational and social 
impairment, due to such symptoms as: gross impairment of 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  

After a review of the above evidence, it is the opinion of 
the Board that the veteran meets the criteria for a 70 
percent schedular evaluation under both the former and 
current criteria.  The examiner who conducted the most recent 
of the veteran's VA psychiatric examinations systematically 
rated the severity of all the veteran's psychiatric symptoms.  
The severity of the veteran's detachment and estrangement 
from others was rated at 80, as was his restricted affect, 
anger and irritability.  His sleeping difficulties were 100.  
His PTSD is directly responsible for the veteran currently 
working only 20 hours a week as a postal worker.  The 
physician estimated the veteran's overall social and 
occupational impairment from his psychiatric disability to be 
70 percent and his GAF was 55.  These findings indicate that 
the veteran's psychiatric disability causes severe industrial 
and social impairment and thus warrants a 70 percent rating 
under the former criteria.  In addition, it is the Board's 
opinion that the veteran's current psychiatric symptomatology 
warrants a 70 percent evaluation under the current criteria.  

Since the evidence indicates that the veteran is gainfully 
employed, it is apparent that he is not demonstrably unable 
to work and thus complete social and occupational impairment 
has not been demonstrated.  Thus a 100 percent rating is not 
warranted under the former or the current criteria.  


ORDER

A 70 percent evaluation for PTSD is granted subject to the 
law and regulations governing the payment of monetary 
benefits.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

